Citation Nr: 1454020	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the claim in August 2010 and December 2013.

The Veteran has an electronic file in Virtual VA and in VBMS.  Both electronic files were reviewed before preparation of this decision.
FINDING OF FACT

The medical evidence, as well as the Veteran's actions and statements, is overwhelmingly unfavorable to a factual finding that PTSD was incurred in or as a result of the Veteran's service or any incident thereof.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.306, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, identified by the Veteran as PTSD.  It has been confirmed that the Baader-Meinhof Gang's bombing of the U.S. Intelligence Building at the U.S. Army Headquarters in Heidelberg occurred while the Veteran was stationed at that base.  Thus, a stressor related to terrorist activity has been confirmed.  No further discussion of confirmation of stressors is required.

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, psychiatric diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

After the Veteran separated from service in 1973, he obtained a degree in business management.  He began working for NSK, a Japanese-owned corporation that has motor vehicle parts plants in the United States.  The Veteran was promoted to supervisory and then to management positions.  By 2001, the Veteran was the business unit leader, second in the chain of command to the plant manager, supervising about 110 employees.    

In 2001, NSK made changes to its production process.  At the Veteran's plant, the changes required less skilled workers.  Jobs were downgraded, leading to anger at management and problems with meeting scheduled production.  In late summer 2002, executives in Japan focused on a quality issue at the plant where the Veteran was employed.  The Veteran was required to respond to Japanese executives, and to investigate and resolve the quality problem, but at the same time, was required to maintain the production level at the plant.  

In late September 2002, the Veteran became unable to work, left the plant to consult a mental health provider, and did not return.  

The Veteran submitted a claim for workers' compensation benefits in October 2002.  The company denied that claim in 2002.  In 2003, the Veteran submitted claims for long-term disability benefits and for Social Security Administration (SSA) disability benefits.  In November 2003, DEW, Ph.D., opined, for SSA disability evaluation purposes, that the Veteran had PTSD as a result of his employment at NSK Corp., and could not return to work at NSK, providing highly probative evidence against this claim. 

Thereafter, SSA awarded the Veteran disability benefits.  Because SSA's records discuss work stresses, but not stressors in service, this evidence is unfavorable to the Veteran.  

In 2005, the company sought to dismiss the Veteran's appeal for workers' compensation on the basis that it was not timely filed.  Although the Iowa Workers' Compensation Commission found, in 2006, that the Veteran had "amply" established medical causation of PTSD and depression as related to the events at (post-service) work, providing more evidence against this claim, the company appealed from that decision.  Ultimately, NSK prevailed, and the Veteran was not awarded workers' compensation benefits.  

In December 2009, the Veteran initiated an informal claim for PTSD.  In October 2010, the Veteran contended that, beginning from September 11, 2001, he began having "dreams about war, bombings, my child's death."  He was no longer able to suppress emotions related to a terrorist bombing of the base at which he was stationed in Germany.  The Veteran contended that his experiences in service were the cause of the "problems" that left him unable to work after September 2002.  

Private treatment records of BDG, Ph.d., were obtained.  November 2002 notes reflect the Veteran felt best when he was alone.  March 2003 records reflect that the "war situation" was upsetting the Veteran and he was having nightmares of war.  The notes reflect workplace turmoil, and fear that the plant would close, leaving the Veteran without insurance.  In June 2003, September 2003, October 2003, October 2005, April 2006, and May 2006 medical statements, Dr. BDG opined that the Veteran's "emotional and mental problems are totally related to the extreme job stress and pressures."  This provides more evidence against the Veteran's claim as this private examiner is clearly referring to the post-service employment issues.      

An October 2005 evaluation conducted by M.E., MD, is consistent with Dr. BDG's opinions.  

The Veteran submitted an article about transnational terrorism, apparently written for Air and Space magazine in 2003.  This article is neither favorable nor unfavorable to the Veteran's claim, as it discussed terrorism generally, without reference to the link between effects of terrorism and the development of psychiatric disorders after exposure to terrorist acts.  

The Veteran provided the unfavorable February 2008 decision of the Iowa Workers' Compensation Commission as evidence that the Veteran's workplace stresses were not the cause of his PTSD, depression, memory deficits, and other symptoms.  However, detailed review and analysis of the workers' compensation claims file reveals that the Veteran did, in fact, show that the stresses at work medically caused the manifested psychiatric disorders, but failed to show that stresses placed on the Veteran exceeded those placed on similar managers or that there was a sudden precipitating event that would relieve him of the requirement to show that his stress was greater than that of similarly situated managers.  

The Veteran submitted clinical records from AJH, MD, dated from 2001 to 2003.  The 2001 and 2002 notations prior to September 30, 2002 reflect that the Veteran sought routine care and follow-up, with medications, for hypothyroidism and elevated blood pressure.  The records prior to September 2002 disclose no psychiatric complaints or diagnoses.  In April 2003, AJH, MD, opined that the Veteran was "beyond being able to work at NSK ever again in any kind of position."  Dr. H. emphasized, "I told him that in no uncertain terms."  

Finally, the VA examiner who provided a January 2011 opinion concluded that the Veteran was in fear of terrorist activities while stationed in Germany following the Baader-Meinhof Gang's bombing of the US Army Headquarters where the Veteran was stationed.  Prior to 9/11, the examiner noted, the Veteran completed a college degree and achieved a management position.  The Veteran reported that, following the events of 9/11, and other stresses at work, he developed depression and PTSD.  The VA examiner concluded that "it would be speculative" to state that the Veteran's current PTSD was due to his military experiences.  The examiner specifically noted that the Veteran remained able to socialize, play sports, and go hunting until 2001, when job stresses escalated.  The examiner further opined that it would be a matter of speculation to determine "whether the events of 1972 predisposed [the Veteran] to have extreme adjustment difficulties and post-traumatic stress disorder post 09/11/2001."

The Veteran submitted a medical treatise which listed the sign and symptoms of stress and PTSD.  This article is consistent with the evidence that an acquired psychiatric disorder has been diagnosed, but does not discuss how a link between a stressor and development of PTSD is determined.  The article is not relevant to assist the Veteran to substantiate his claim.    

Finally, in an October 2014 letter, the Veteran stated his belief that the fact that he did not receive Workers' Compensation benefits was evidence that PTSD originated outside his workplace.  In other words, the Veteran contends that his current acquired psychiatric disorder must have originated in or as a result of the Veteran's service, since his work and his military experience covered all of his life after high school.  

The Veteran contends that records of his treating VA providers, JWM, MD, and of CLH, NP, support his claim.  VA outpatient treatment notes dated from July 2004 to December 2013 include notations by JWM, MD, and CLH, NP.  The records of the Veteran's VA treatment by the identified providers include no notation as to the cause of the treated acquired psychiatric disabilities.    

In October 2014, the Veteran's daughter, MHS, a registered nurse with experience treating psychiatric disabilities, provided an opinion that her father was always angry, on edge, demanding, had a "short fuse," and self-medicated with alcohol, all throughout her childhood.  MHS noted that she did not live with her father during the years before he became unable to work in September 2002.  In fact, she stated, her father was at that time married to a spouse who "kept me from him, so I am not sure what all occurred."  

Since MHS's opinion is based on a combination of memories from her childhood and information obtained from speaking with her father, rather than medical conclusion based on contemporaneous clinical observation, it would be of no value to Remand the claim for further medical opinion based on MHS's opinion.  

MHS also opined that the Veteran "has not been right since he came back from Germany."  MHS, RN, noted that this opinion was based on what others told her about what her father was like before he went to Germany.  Because the clinical opinion is based on reports by others, of information they recalled prior to 1970 (when the Veteran entered service), it would be fruitless to Remand the claim for further medical opinion based on MHS's opinion.  

MHS, RN, also submitted treatise eviodence about reactions of survivors following disasters.  However, as she has indicated, she was unable to personally observe the Veteran prior to and proximately following incidents in service that the Veteran claims were stressors.  In fact, MHS notes that she was not born until 1977, several years after the stressors occurred.  The treatise evidence discusses how individuals may react to disasters, but does not establish that the Veteran manifested the stress reactions described in the article.  MSH also provided an article about dissociation in PTSD, noting that co-occurring PTSD, dissociation, somatization, and affect dysregulation were highly interrelated.  However, there is no clinical evidence, other than the opinion rendered by MSH, based on her childhood recollections and observations of others related to her many years after the events, to establish that the Veteran manifested the symptoms discussed in the treatise.

In various communications, the Veteran contended that "[t]he 9-1-1 trauma highly influenced my violent dreams and subsequent diagnosis of PTSD."  See, e.g., Statement in Support of Claim dated in April 2014 (date of completion by Veteran).  However, no clinical record dated in 2001 or 2002 before September 30, 2002 reflects a complaint or observation of symptoms possibly related to a mental health disorder.  

The Board acknowledges the Veteran's belief that his PTSD is either work-related or is related to his military service, since the Veteran has either been in military service or has been working most of his adult life.  The Veteran also contends that it cannot be "pure speculation" to state that his current PTSD is related to his military service when, in fact, the stressors he reported have been factually proven.  

The Veteran must understand that confirmation that the Veteran reasonably feared terrorist activity while he was in service does not, for VA purposes, automatically mean that his current PTSD will be considered service-connected.  The Veteran must additionally show that it is at least as likely as not (a 50 percent probability) that a current psychiatric disorder is due to military service.  The law does not authorize VA to grant service connection where there is a slight probability that PTSD results from service, but only where it is at least as likely as not.  Unfortunately, the overwhelming lay and medical evidence, including the Veteran's own actions, establish that his current psychiatric disorders, however diagnosed, are due to his employment.  

The Veteran submitted a March 2011 statement that "I feel my PTSD is not and was not work related."  The Veteran himself acknowledges that he did not seek mental health treatment until he rather abruptly became unable to work on September 30, 2002.  When the Veteran left work on September 30, 2002, he filed a workers' compensation claim soon thereafter, and prosecuted his claim for several years thereafter.  The fact that the Veteran took action only with regard to a workers' compensation claim when PTSD was first diagnosed, and did not file a claim for benefits administered by VA until more than 5 years had expired after that diagnosis, tends to show that the Veteran himself did not connect his military experiences to his 2002 psychiatric problems.  His statements during this period provide highly probative factual evidence against his own claim. 

The records of the Veteran's treating psychiatric provider in 2002, as noted above, reflects that the Veteran did report dreams about war, but that the provider concluded that the Veteran's current psychiatric disabilities were "totally related to . . . extreme job stress and pressures."  The Veteran did not express dissatisfaction with this opinion until he filed the claim for VA benefits before the Board on appeal.  This action by the Veteran is inconsistent with his statement that he never felt his PTSD was work-related.    

The Workers' Compensation Commission decisions reflect that the medical evidence showed that the Veteran's employment-related stress was the cause of PTSD and current psychiatric disabilities.  The Workers' Compensation Commission determined that the Veteran had not proven certain additional factors about the stresses of his workplace, as required for workers' compensation benefits.  Nevertheless, the workers' compensation file establishes that the Veteran's medical providers linked his PTSD and current psychiatric disabilities to his employment.  This evidence is unfavorable to the Veteran's current claim that his psychiatric disabilities are due to his military service, even though the Veteran did not ultimately receive workers' compensation benefits.

The Veteran filed a claim for SSA benefits in 2003, providing evidence showing that he had severe stress at work and last worked on September 30, 2002.  After reviewing medical opinions relating the Veteran's current psychiatric disabilities to his employment stresses, SSA granted the Veteran's claims.  Thus, the SSA records are unfavorable to a finding that it is at least 50 percent likely that the Veteran's service, rather than his employment stresses, caused the current psychiatric disabilities.  Moreover, the information provided by the Veteran references his employment experiences and his disabilities following the events of September 2002, but does not reflect that the Veteran reported any symptoms prior to September 2002 or reported a possible link to his military service.  Again, the Veteran's actions, and his own statements to SSA, as shown by the record, as well as the records of SSA' s determination, are overwhelmingly adverse to the claim for VA benefits. 

Finally, the report of the examiner who conducted the January 2011 VA examination is unfavorable to the Veteran's claim.  The examiner acknowledged that the Veteran experienced fear of a terrorist attack during his military service, and agreed that diagnosis of current acquired psychiatric disabilities, to include PTSD, conformed to the DSM-IV.  The examiner concluded that, given the Veteran's occupational success, and his ability to participate in social activities, including sports and hunting, prior to changes in his workplace beginning in 2001 and the evens of September 2002, it would be speculative even to state that it was as likely as not that events during the Veteran's service caused or predisposed the Veteran to the psychiatric disabilities diagnosed beginning in September 2002.  

Service connection for PTSD may be granted where the Veteran has a current diagnosis, there is a confirmed stressor related to terrorist activity, and a medical opinion by a specified medical provider that it is at least as likely as not that that the terrorist activity stressor is linked to the Veteran's current PTSD.  The VA medical opinion explains why it would be speculative to link the Veteran's current PTSD to the events of his service.  The Veteran must understand that it is the link between the Veteran's service and the current acquired psychiatric disorders, not the evidence of a stressor, that is speculative.  

Because the overwhelming preponderance of the evidence, including the medical opinions, post-service medical records, in-service medical records, SSA decision, and Iowa Workers' Compensation Commission decision are unfavorable, it is not at least as likely as not (a 50 percent likelihood) that a current acquired psychiatric disability, to include PTSD, was incurred in or results from the Veteran's service.  

The examiner's opinion is, moreover, consistent with the Veteran's own actions and statements.  The Veteran did not submit a claim for VA benefits for acquired psychiatric disability until more than 30 years elapsed after the Veteran's 1973 service discharge.  The Veteran did not submit a claim for VA benefits for acquired psychiatric disability until seven years elapsed after the date on which the Veteran became unable to work, and until after SSA, long-term disability, and workers' compensation claims concluded.  The Veteran clearly know what PTSD was as he was being treated for it years before filing his claim with VA due to his post-service work issues, which the Board fully understands. 

The competent medical evidence overwhelmingly establishes that events in the Veteran's workplace in 2001 and 2002 culminated in acute onset of the Veteran's current psychiatric disabilities.  

The Board has considered if any other psychiatric problem the Veteran has may be the result of his service (example: depression).  However, once again, the evidence in this case overwhelming supports the finding that these problems have no connection to service.  Both the medical evidence in this case and the facts of this case (in many cases, the Veteran's own prior statements) provide highly probative evidence against such a claim.

The Veteran contends that reasonable doubt should be resolved in his favor.  The Board has, as noted above, considered the evidence in the light most favorable to the Veteran, but finds that the evidence is overwhelmingly against the claim, on any basis.  The claim for service connection for PTSD must be denied.

Duties to notify and assist

A letters sent to the Veteran in January 2010 notified the Veteran of the requirements for substantiating a claim for service connection for PTSD.  Thereafter, notices and communications related to the Board's 2010 and 2013 Remands provided additional notice.  The Veteran's communications demonstrates that the Veteran understood the criteria for service connection for PTSD and understood what evidence was required to substantiate his claims.  The Veteran has not identified any defect in notice, nor does any appear rom the record.  

The Veteran's service treatment records are associated with the claims file.  The Veteran has been afforded VA examination regarding etiology of PTSD.  VA has substantially complied with the actions directed in the Board's 2010 and 2013 Remands.  The Veteran has not identified any additional evidence that might be relevant to substantiate his claim.  The duties to the Veteran have been met.  

ORDER

The appeal for service connection for PTSD is denied.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


